                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



                                                                          Civil Action
                                                                          No: 18-11430-NMG


                                HENRY J. DULAURENCE, III

                                               v.


                         JUDGE DOUGLAS P. WOODLOCK, ET AL



                                  ORDER OF RECUSAL

GORTON, U.S.D.J.


        Pursuant to 28, U.S.C., Section 455 , I hereby recuse myself from any further proceedings
in the above-entitled case.




                                                                   /s/ Nathaniel M. Gorton
                                                                   Nathaniel M. Gorton
                                                                   United States District Judge




March 8, 2019


To: All Counsel
